DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	 	1) Amend claim 1 to recite: 	A collision detection system, comprising: 	one or more processors; 	a memory communicably coupled to the one or more processors and storing: 		a detection module including instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to detecting a target object that is located behind a subject vehicle and is moving, determine, by the subject vehicle, characteristics about a surrounding environment of the subject vehicle, including of the target object,  		wherein the detection module includes instructions to analyze the characteristics to identify lateral free space next to the subject vehicle that is an area without obstruction beside the subject vehicle and whether the lateral free space is adequate for the target object to maneuver around the subject vehicle; and  		an alert module including instructions that when executed by the one or more processors cause the one or more processors to modify a collision threshold for activating a warning to the target object according to the lateral free space. 	2) Amend claim 9 to recite: 	A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: 	responsive to detecting a target object that is located behind a subject vehicle and is moving, determine, by the subject vehicle, characteristics about a surrounding environment of the subject vehicle, including of the target object, 	analyze the characteristics to identify lateral free space next to the subject vehicle that is an area without obstruction beside the subject vehicle and whether the lateral free space is adequate for the target object to maneuver around the subject vehicle; and 	modify a collision threshold for activating a warning to the target object according to the lateral free space. 	3) Amend claim 14 recite: 	A method, comprising: 	   responsive to detecting a target object that is located behind a subject vehicle and is moving, determining, by the subject vehicle, characteristics about a surrounding environment of the subject vehicle, including of the target object; 	analyzing the characteristics to identify lateral free space next to the subject vehicle that is an area without obstruction beside the subject vehicle and whether the lateral free space is adequate for the target object to maneuver around the subject vehicle; and 	modifying a collision threshold for activating an alert to the target object according to the lateral free space.
Reason(s) for Allowance
The amendments to the claims from 04/27/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly  wherein the detection module includes instructions to analyze the characteristics to identify lateral free space next to the subject vehicle that is an area without obstruction beside the subject vehicle and whether the lateral free space is adequate for the target object to maneuver around the subject vehicle; and an alert module including instructions that when executed by the one or more processors cause the one or more processors to modify a collision threshold for activating a warning to the target object according to the lateral free space (i.e., to avoid false positive warnings, see applicant’s specification ¶0038), in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684